                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ROBIN MAYFIELD, OWEN MAYFIELD,       )
WILLIAM MAYFIELD, and THE ESTATE OF )
MARK STEVENS MAYFIELD,               )
                                     ) CIVIL ACTION 3:17-CV-514-CWR-
                     Plaintiffs,     )              FKB
v.                                   )
                                     )
BUTLER SNOW LLP, DONALD CLARK, JR., )
THE CITY OF MADISON, MISSISSIPPI,    )
MARY HAWKINS-BUTLER, INDIVIDUALLY )
AND IN HER OFFICIAL CAPACITY, POLICE )
CHIEF GENE WALDROP, INDIVIDUALLY     )
AND IN HER OFFICIAL CAPACITY, CHUCK )
HARRISON, INDIVIDUALLY AND IN HER    )
OFFICIAL CAPACITY, VICKIE CURRIE,    )
INDIVIDUALLY AND IN HER OFFICIAL     )
CAPACITY, RICHARD WILBOURN, III, and )
JOHN AND JANE DOES 1 – 10.           )
                                     )
                     Defendants.     )


                                   NOTICE OF APPEAL

       NOTICE is hereby given that Robin Mayfield, Owen Mayfield, William Mayfield, and

the Estate of Mark Stevens Mayfield, plaintiffs in the above named case, appeal to the United

States Court of Appeals for the Fifth Circuit from an order of the United States District Court,

Southern District of Mississippi, Northern Division, granting a motion to dismiss by Defendants

Butler Snow LLP and Donald Clark, Jr. entered in this action on September 18, 2018 (further

identified as ECF Doc. # 115).

       DATED this, the 18th day of October, 2018.



                                                   Dorsey R. Carson, Jr., Esq. (MSB #10493)
                                                   Julie C. Skipper, Esq. (MSB #101591)
                                                   Steve C. Thornton, Esq. (MSB #9216)



                                               1
                                                     Attorneys for Plaintiffs
                                                     Robin Mayfield, Owen Mayfield, William
                                                     Mayfield, and The Estate of Mark Stevens
                                                     Mayfield


OF COUNSEL:

CARSON LAW GROUP, PLLC
Capital Towers, Suite 1336
Jackson, MS 39201
Telephone: 601.351.9831
Facsimile: 601.510.9056
Email: dcarson@thecarsonlawgroup.com
Email: jskipper@thecarsonlawgroup.com

-and-

THORNTON LAW FIRM
P.O. Box 16465
Jackson, MS 39236
Telephone: 601.982.0313
Facsimile: 601.957.6554
Email: mail@lawlives.com



                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that the foregoing has been electronically filed with

the Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

        This the 18th day of October, 2018.




                                                 2
